                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

CALVIN TYRONE NORTON                          )
            Plaintiff,                        )
                                              )              AMENDED JUDGMENT
      v.                                      )
                                              )              No. 7:14-CV-260-FL
JEFFREY ROSIER, in his individual             )
capacity                                      )
             Defendant.                       )



Decision by Court and Jury.

That this action came before The Honorable Louise Wood Flanagan, United States District Judge,
for consideration of the parties cross motions for summary judgment. Subsequent to the court’s
ruling as to these motions, the claims in this action were bifurcated with regard to liability and
damages and tried by a jury with The Honorable Louise Wood Flanagan presiding, and the jury
rendered a verdict fully favorable to the defendant. Subsequent to the entry of judgment, defendant
filed motion for bill of costs and plaintiff filed motion for disallowance of costs.

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff DID NOT establish by a
preponderance of the evidence that plaintiff’s Fourth Amendment rights were violated by defendant
Jeffrey Rosier;

IT IS ORDERED, ADJUDGED AND DECREED that plaintiff DID NOT establish by the
preponderance of the evidence that plaintiff Calvin Tyrone Norton was falsely imprisoned by
defendant Jeffrey Rosier.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendant Jeffrey Rosier is
awarded (1) $90.00 in fees pursuant to 28 U.S.C. § 1920(1); (2) $5,079.74 in transcript costs
pursuant to§ 1920(2); and (3) $203.50 in fees for witnesses pursuant to§ 1920(3). Total costs in the
amount of $5,373.24 are taxed against plaintiff Calvin T. Norton.

This Amended Judgment Filed and Entered on August 28, 2019, and Copies To:
Shepard D. O’Connell / Julia Ambrose / Shana L. Fulton (via CM/ECF Notice of Electronic Filing)
Clay Allen Collier / Norwood P. Blanchard, III (via CM/ECF Notice of Electronic Filing)

August 28, 2019                       PETER A MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
